I concur in the conclusion. The probate court had jurisdiction of the parties and of the subject matter; also jurisdiction to make the order confirming the sale. No appeal was taken and that order became, and is, binding on all parties to the proceeding, including appellant, who was represented by his guardian and who does not contend his guardian defrauded him. The decision should not be made dependent, in whole nor in part, on the sufficiency of the guardian's general bond.
Holden, C.J., did not participate in the decision in this case.
                   ON PETITION FOR REHEARING.                         (July 7, 1938.)